Case 1:19-cv-11065-KPF Document 16

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
a+ Xx
TRUSTEES FOR THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND INDUSTRY
FUND; TRUSTEES OF THE NEW YORK CITY
CARPENTERS RELIEF AND CHARITY FUND;
THE CARPENTER CONTRACTOR ALLIANCE
OF METROPOLITAN NEW YORK; THE NEW
YORK CITY DISTRICT COUNCIL OF
CARPENTERS,

 

 

Petitioners,

-against-

ALL FLOORING SOLUTIONS, LLC,
Respondent.
nae x

 

Filed 05/21/20 Page 1of1

Uspe De. SDNY —_
TAO IR ar
LAALLVELL ET

ELECTRONICALLY FILED
DOC

DATE 3 FILED: ep: Sal [a6

    
  
 
 

19 CIVEL 11065 (KPF)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated May 21, 2020, Petitioners’ motion for summary

judgment on their petition to confirm the Award is GRANTED, and judgment is entered in the

amount of $410,653.65, which consists of the arbitration award of $389,210.31, $18,794.06 in

prejudgment interest, $2,545 in attorneys' fees, and $104.28 in costs. Post-judgment interest will

accrue at the statutory rate pursuant to 28 U.S.C. § 1961; accordingly, the case is closed.

Dated: New York, New York
May 21, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

 

Deputy Clerk
